 



Exhibit 10.13
LICENSE AGREEMENT
     This Agreement is entered into as of December 10, 2005 (the “Effective
Date”) by and between (i) SD Pharmaceuticals, Inc., a Delaware corporation
(“SDP”), and (ii) Latitude Pharmaceuticals, Inc., a Delaware corporation
(“LPI”), and (iii) Andrew X. Chen (“Dr. Chen”), with respect to the following
facts:
A. Dr. Chen is the sole owner of LPI and is a co-founder and a principal owner
in SDP.
B. In connection with the formation of SDP, Dr. Chen assigned to SDP certain
inventions and related patent rights, and LPI granted to SDP (pursuant to that
certain Inventions First Negotiation and Refusal Agreement, dated as of June 16,
2004, the “Inventions Agreement”) a first negotiation right for SDP to acquire
additional future inventions and related patent rights conceived and developed
by LPI.
C. From June 2004 through December 2005, various additional inventions and
related patent rights have been conceived and developed by Dr. Chen, as an
employee of LPI, which inventions and related patent rights are useful for the
business plan of SDP; and SDP has funded some of the development costs and
patent application costs for said additional inventions (collectively called the
“Additional Inventions”).
     WHEREFORE, the parties hereto and each agree as follows:
1. Assignment. In consideration of the license grant-back set forth in Section 2
of this Agreement, LPI and Dr. Chen hereby assign to SDP all rights and
interests of Dr. Chen and LPI in the Additional Inventions and the related
patent rights for all areas worldwide except for China, Taiwan, Hong Kong and
Macao (collectively called the “Retained Asian Territories”). Additionally,
Dr. Chen and LPI agree to execute and deliver such additional assignment
documents as may be necessary or appropriate to further evidence such
assignment. Attached hereto as Exhibit A is a combined listing of the Additional
Inventions and the previsiously assigned inventions and related patent rights
(collectively called the ‘Subject Patent Rights”). LPI and Dr. Chen hereby
ratify and confirm their assignment to SDP of all of their rights and interests
in the Subject Patent Rights except for rights and interests in the Retained
Asian Territories.
2. License Grant-Back. In consideration for the forgoing assignment of the
Additional Inventions, and subject to the terms of this Agreement, SDP hereby
grants to LPI the worldwide, exclusive, royalty-free, paid-up, and irrevocable
license right to use the Subject Patent Rights for LPI to use to develop, make,
have made, use, sell and import products and to practice methods and processes,
only within the Permitted Fields (as defined below).
     (a) “Permitted Fields” means all fields of use other than the “Excluded
Fields” as defined in Exhibit B attached hereto.
     (b) For avoidance of doubt, SDP retains the sole and exclusive right to
utilize and practice the Subject Patent Rights in the Excluded Fields for all
areas worldwide except for the

 



--------------------------------------------------------------------------------



 



Retained Asian Territories; and LPI has no rights to utilize or practice the
Subject Patent Rights in the Excluded Fields, other than in the areas of the
Retained Asian Territories.
     (c) LPI shall be entitled to grant sublicenses (and sub-tier-sublicenses),
and to assign its license rights under this Agreement; and upon any such
sublicense or assignment, LPI shall give prompt written notice thereof to SDP.
3. Patent Prosecution and Maintenance. SDP shall have the responsibility and
authority to manage the patent prosecution for the Subject Patent Rights,
worldwide except for the Retained Asian Territories, and to monitor and maintain
the Subject Patent Rights, all at the expense of SDP. SDP shall instruct the
patent attorney handling these patent matters to keep LPI fully informed as to
all material matters concerning the patent prosecution and patent maintenance
for the Subject Patent Rights, including furnishing copies of correspondence
with the governmental patent offices, and furnishing copies of relevant
documents related to the Subject Patent Rights.
4. Patent Infringement. If there is any third party infringing the Subject
Patent Rights, LPI and SDI shall confer and endeavor to reach a consensus as to
how best to deal with the infringer. If the infringement primarily affects the
Excluded Fields in the SDP territories, then SDP shall have the final and
ultimate authority to decide how to proceed against the infringer; and
alternatively, if the infringement primarily affects the Permitted Fields or the
Retained Asian Territories, then LPI shall have the final and ultimate authority
to decide how to proceed against the infringer.
5. Inventions Agreement. As additional consideration for the assignment set
forth in Section 1 above, SDP shall also amend the Inventions Agreement
(described in Recital B), so as to allow LPI to have an early termination of the
Inventions Agreement in the event that SDP is later sold or there is a change in
control of SDP.
6. Development Costs. As additional consideration for the assignment set forth
in Section 1 above, if SDP is later sold, funded, or there is a change in
control of SDP (the “Triggering Event”), then SDP shall reimburse LPI for its
actual costs incurred after June 2004 through the date of the Triggering Event
to further develop the Subject Patent Rights (the “Development Costs”). Said
Development Costs shall be for the actual materials, labor, and overhead for
such development work, but shall not include any time and efforts contributed by
Dr. Chen.
7. Confidentiality. To the extent that either party discloses its confidential
information to the other party, such other party shall maintain the
confidentiality of that confidential information and shall not use that
confidential information without the prior written consent of the disclosing
party. This obligation of non-disclosure and non-use shall not extend to any
information which: (a) can be demonstrated by the recipient to have been within
its legitimate possession prior to the time of disclosure by the disclosing
party; or (b) was in the public domain prior to disclosure by the disclosing
party; or (c) comes into the public domain through no fault of the recipient
party; or (d) is disclosed to the recipient by third party having legitimate
possession thereof and the unrestricted right to make such disclosure; or (e) is
required by law or legal proceedings to be disclosed, but then only to the
limited extent the such disclosure is legally required.

 



--------------------------------------------------------------------------------



 



8. Disclaimers. Neither Dr. Chen, LPI nor SDP makes any representation or
warranty of any kind with respect to (i) the claims that will ultimately be
included in the Subject Patent Rights once patents are issued, or (ii) the
validity or scope of any of the Subject Patent Rights, or (iii) whether or not
any viable products or services can be developed under the Subject Patent
Rights, or (iv) the utility or commercial applicability of the Subject Patent
Rights, or (v) the nature and scope of any other related third party patent
rights.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above

          /s/ Andrew X. Chen           Andrew X. Chen    
 
        Latitude Pharmaceuticals, Inc.    
 
       
By:
  /s/ Andrew X. Chen    
 
       
 
  Andrew X. Chen, President    
 
        SD Pharmaceuticals, Inc.    
 
       
By:
  /s/ Paul J. Marangos    
 
       
 
  Paul J. Marangos, President    

 



--------------------------------------------------------------------------------



 



Exhibit A
Subject Patent Rights

                                      Pat./Appl.                 Reference      
No.       Priority       Comments/Due Number   Title   Appl. Date   Inventors  
Applications   Status   Dates
401
                           
 
                           
401P1
  Pharmaceutical Compositions for Delivering Macrolide
Drugs   60/493,209 08/06/03   Chen   N/A   Expired        
 
                           
401
  Pharmaceutical Compositions for Delivering Macrolides   10/895,018 07/20/04  
Chen   60/493,209 (401P1)   Pending   •   Published as
US-2005-0049209-A1 on
03-Mar-05
 
                           
401CA
  Pharmaceutical Compositions for Delivering Macrolides       Chen       Unfiled
  •   06-Jun-2007 –National
Stage Filing due
 
                           
401EP
  Pharmaceutical Compositions for Delivering Macrolides   08/05/04   Chen  
60/493,209 (401P1)
& 10/895,018 (401)   Pending   •   05-Aug-2006 – Annuity due
 
                           
401JP
  Pharmaceutical Compositions for Delivering Macrolides   08/05/04   Chen  
60/493,209 (401P1)
& 10/895,018 (401)   Pending   •   05-Aug-2007 – Deferred
Exam
 
                           
401PC
  Macrolides Containing Oil-in-Water Emulsions   US04/25284
08/05/04   Chen   60/493,209 (401P1)
& 10/895,018 (401)   Pending   •   Published

 



--------------------------------------------------------------------------------



 



                                      Pat./Appl.                 Reference      
No.       Priority       Comments/Due Number   Title   Appl. Date   Inventors  
Applications   Status   Dates
403
                           
 
                           
403P1
  Anti-Viral Pharmaceutical Compositions   60/528,843
12/10/03   Chen   N/A   Expired        
 
                           
403
  Anti-Viral Pharmaceutical Compositions   11/003,302 12/03/04   Chen  
60/528,843 (403P1)   Pending   •   Published
 
                           
403PC
  Anti-Viral Pharmaceutical Compositions   US04/41117
12/08/04   Chen   60/528,843 (403P1)
& 11/003,302 (403)   Pending   •   10-Jun-2006 – Chapter
I/II National Stage
Filing due
 
                           
404
                           
 
                           
404P1
  Elemene Compositions Containing Liquid Oil   60/538,851
01/23/04   Chen   N/A   Expired        
 
                           
404
  Elemene Compositions Containing Liquid Oil   11/040,079
01/21/05   Chen   60/538,851 (404P1)   Pending   •   Published
 
                           
406
                           
 
                           
406
  Injectable Pharmaceutical Compositions for
Irritating Drugs   10/889,226
07/12/04   Chen   N/A   Pending   •   Published
 
                           
406PC
  Compositions for Delivering Highly Water
Soluble Drugs   US2005/24594
7/12/05   Chen   10/889,226 (406)   Pending   •   Published
 
                      •   18-Mar-2006 – Amend Claims
 
                      •   12-May-2006 – Demand Due
(Priority Date)
 
                      •   12-Jan-2007 – Chapter
I/II National Stage
Filing due

 



--------------------------------------------------------------------------------



 



                                      Pat./Appl.                 Reference      
No.       Priority       Comments/Due Number   Title   Appl. Date   Inventors  
Applications   Status   Dates
407
                           
 
                           
407P1
  Stable Injectable Composition of Alpha Tocopheryl Succinate, Analogues and
Salts Thereof   60/592,097 07/28/04   Chen   N/A   Expired        
 
                           
407
  Stable Injectable Composition of Alpha Tocopheryl Succinate, Analogues and
Salts Thereof   11/192,439
07/28/05   Chen   60/592,097 (407P1)   Pending   •   Published
 
                           
407PC
  Stable Injectable Composition of Alpha Tocopheryl Succinate, Analogues and
Salts Thereof   US2005/026783
7/28/05   Chen   60/592,097 (407P1)   Pending   •   Published
 
                      •   28-Jan-2007 – Chapter
I/II National Stage
Filing due
 
                           
408
                           
 
                           
408
  Low Oil Emulsion Compositions for Delivering Taxoids and Other Insoluble Drugs
  10/952,243
9/28/04   Chen   N/A   Pending   •   30-Mar-2006 – Projected
Publication
 
                           
408 PC
  Low Oil Emulsion Compositions for Delivering Taxoids and Other Insoluble Drugs
  US2005/34971
9/28/05   Chen   10/952,243 (408)   Pending   •   28-Mar-2007 – Chapter
I/II National Stage
Filing due

 



--------------------------------------------------------------------------------



 



                                      Pat./Appl.                 Reference      
No.       Priority       Comments/Due Number   Title   Appl. Date   Inventors  
Applications   Status   Dates
409
                           
 
                           
409P1
  Vitamin E Succinate Stabilized Pharmaceutical Compositions, Methods for the
Preparation Thereof and Methods for the Use Thereof   To be filed              
     
 
                           
409P2
  Vitamin E Succinate Stabilized Pharmaceutical Compositions, Methods for the
Preparation Thereof and Methods for the Use Thereof   To be filed              
     
 
                           
410
  Vancomycin formation Patent   To be filed                    

 



--------------------------------------------------------------------------------



 



Exhibit B
Excluded Fields
1. Clarithromycin intravenous emulsion formulation for infectious disease and
any other disease indication.
2. Chitosan in combination with Zinc for topical anti-viral use.
3. B-Elemene intravenous emulsion formulation for Cancer treatment and any other
disease indication.
4. Vinca Alkyloid intravenous emulsion formulation for cancer treatment and any
other disease indication.
5. Alpha tocopheryl Succinate, Paclitaxel and Docetaxel intravenous emulsion
formulations for Cancer and any other disease indication.
6. Paclitaxel and Docetaxel intravenous emulsion formulation for cancer
treatment and any other disease indication.
7. Vancomycin intravenous emulsion formulation for infectious disease and any
other disease indication.

 